PER CURIAM.
Appellant, plaintiff below, appeals a final judgment entered for appellee, defendant below. The judgment appealed was entered by the trial court sitting without a jury.
It is incumbent upon an appellant to show reversible error to overcome the presumption of correctness of the trial court’s final judgment. This the appellant has failed to do.
We have reviewed the record-on-appeal and carefully studied the briefs of the respective parties and find that the judgment appealed is supported by competent substantial evidence which accords with logic and reason and, therefore, the judgment appealed is
Affirmed.
LILES, C. J., and HOBSON and MANN, JJ., concur.